

117 HR 4261 IH: Pipeline Seismic Safety Study Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4261IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Garamendi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to enter into an agreement with the National Academy of Sciences to conduct a study on seismicity, and for other purposes.1.Short titleThis Act may be cited as the Pipeline Seismic Safety Study Act.2.National Academy of Sciences study on seismicity(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Federal Energy Regulatory Commission, shall enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences shall prepare a report containing—(1)the results of a study that—(A)evaluates the current Federal requirements for pipeline facility design, siting, construction, operation and maintenance, and integrity management, relating to seismicity, land subsidence, landslides, slope instability, frost heave, soil settlement, erosion, and other dynamic geologic conditions that may pose a safety risk;(B)identifies any discrepancy in such requirements that apply to operators of gas pipeline facilities and hazardous liquid pipeline facilities; and(C)identifies any deficiencies in industry practices related to such requirements; and(2)any recommendations of the National Academy of Sciences based on such results.(b)Report to CongressUpon completion of the report prepared pursuant to subsection (a), the National Academy of Sciences shall submit to the Secretary of Transportation, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate the report.(c)Pipeline facilitiesIn this Act, the term pipeline facility has the meaning given that term in section 60101 of title 49, United States Code. 